                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

STEPHEN NEWBOLDS,

                  Plaintiff,
v.                                   Case No. 8:19-cv-499-T-33CPT

AMICA MUTUAL INSURANCE COMPANY,

                  Defendant.

______________________________/

                                ORDER

     Plaintiff Stephen Newbolds initiated this breach of insurance

contract action against Defendant Amica Mutual Insurance Company

in state court. (Doc. # 1-1). Thereafter, Amica removed the case

to this Court on the basis of diversity jurisdiction. (Doc. # 1).

As discussed below, the Court sua sponte determines that it lacks

subject matter jurisdiction over this action and remands this case

to state court.

I.   Legal Standard

     Before delving into the merits of any case, this Court must

determine “whether subject-matter jurisdiction exists, even in the

absence of a challenge from any party.” Arbaugh v. Y&H Corp., 546

U.S. 500, 514 (2006). Indeed, “it is well settled that a federal

court is obligated to inquire into subject matter jurisdiction sua

sponte whenever it may be lacking.” Univ. of S. Ala. v. Am. Tobacco

Co., 168 F.3d 405, 410 (11th Cir. 1999). “Without jurisdiction the
court cannot proceed at all in any cause.” Id.

      In removed cases, 28 U.S.C. § 1447(c) specifies, “[i]f at any

time before final judgment it appears that the district court lacks

subject matter jurisdiction, the case shall be remanded.” Removal

statutes are strictly construed against removal. Shamrock Oil &

Gas Co. v. Sheets, 313 U.S. 100, 108 (1941). Any doubt as to

propriety of removal should be resolved in favor of remand to state

court. Butler v. Polk, 592 F.2d 1293, 1296 (5th Cir. 1979).

II.   Discussion

      In   the   Notice   of   Removal,   Amica   predicates   federal

jurisdiction on the diversity provisions of 28 U.S.C. § 1332. (Doc.

# 1 at 3). “For federal diversity jurisdiction to attach, all

parties must be completely diverse . . . and the amount in

controversy must exceed $75,000.” Underwriters at Lloyd’s London

v. Osting-Schwinn, 613 F.3d 1079, 1085 (11th Cir. 2010). Amica is

a Rhode Island corporation with its principal place of business in

Rhode Island, and Newbolds is a citizen of Florida. (Doc. # 1 at

2). However, while Amica has shown that the parties are diverse,

Amica has failed to show that the jurisdictional amount has been

satisfied.

      Although the threshold jurisdictional amount is $75,000, the

Complaint only specifies that Newbolds seeks an amount in excess

of $15,000. (Doc. # 1-1 at 1). If “the jurisdictional amount is

                                   2
not facially apparent from the complaint, the court should look to

the notice of removal and may require evidence relevant to the

amount in controversy at the time the case was removed.” Williams

v. Best Buy Co., 269 F.3d 1316, 1319 (11th Cir. 2001). Further, if

“damages are unspecified, the removing party bears the burden of

establishing the jurisdictional amount by a preponderance of the

evidence.” Lowery v. Ala. Power Co., 483 F.3d 1184, 1208 (11th

Cir. 2007).

     Here, the Notice of Removal and attendant documents do not

come close to convincing the Court that the jurisdictional amount

is met. Specifically, Amica contends the amount in controversy

exceeds $75,000 because “the records provided by [Newbolds] prior

to the initiation of litigation indicate that [Newbolds] has

incurred approximately $29,174.03 in past medical [expenses] . .

. which includes multiple cervical epidural lumbar injections.”

(Doc. # 1 at 3). Yet, other than a patient intake form – which

provides no information on Newbolds’ alleged injuries or medical

expenses – the record before the Court does not include any medical

reports or bills. Amica also notes that the undisclosed medical

records allegedly state Newbolds “has been considered a possible

candidate for a C4-C5 discectomy procedure.” (Id.). Again, though,

no documentation has been provided to support this assertion.

Therefore, the unspecified cost of this hypothetical future medical

                                3
expense is too speculative to include in the Court’s jurisdictional

discussion. See Salazar v. Family Dollar Stores of Fla., Inc., No.

8:17-cv-1044-T-23JSS, 2017 WL 2729406, at *2 (M.D. Fla. June 26,

2017)     (“Without    any     evidence       about   the   likelihood      that   a

plaintiff’s injury will necessitate a particular treatment, the

amount in controversy must exclude as an uncertain prospect the

cost of a treatment mentioned by a doctor.”).

        Additionally, Amica contends that the amount in controversy

exceeds $75,000 because the Complaint states Newbolds has:

        suffered bodily injury and resulting pain and suffering,
        disability, disfigurement, mental anguish, loss of
        capacity for the enjoyment of life, expense of
        hospitalization, medical nursing care and treatment,
        loss of ability to earn money, an aggravation of a
        previous existing condition, property damage expenses,
        the loss of use of her vehicle and a diminished value of
        her vehicle.

(Doc. # 1-1 at 3). However, the Court simply has not been provided

with     sufficiently     specific        information       about   these     broad

categories of damages to find that the amount in controversy has

been met. Further, Newbolds has described these categories of

damages in such a vague and inexact manner that the Court would be

required to engage in rank speculation to ascribe any monetary

value to these damages. See Robinson v. Peck, No. 1:14-cv-1628-

WSD, 2014 U.S. Dist. LEXIS 159198, at *11-12 (N.D. Ga. Nov. 12,

2014)     (remanding    case    where     plaintiff     “allege[d]    a     generic


                                          4
scattershot list of unspecified damages,” which included personal

injury, pain and suffering, mental anguish, loss of the capacity

for the enjoyment of life, impaired ability to labor, loss of

earning   capacity,    incidental     expenses,   expenses    for     medical

treatment, future medical expenses, and permanent injury).

      In sum, Amica has failed to carry its burden of establishing

the   jurisdictional        amount   in   controversy     threshold    by   a

preponderance   of    the    evidence.    Consequently,    this   action    is

remanded for lack of subject matter jurisdiction.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      This action is REMANDED to state court for lack of subject

matter jurisdiction. Once remand is effected, the Clerk is directed

to CLOSE THIS CASE.

      DONE and ORDERED in Chambers in Tampa, Florida, this 5th day

of March, 2019.




                                      5
